Citation Nr: 0725006	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  04-13 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for arthritis involving 
the shoulders, knees, elbows, and hands.

2.  Entitlement to service connection for peptic ulcer 
disease (PUD).

3.  Entitlement to service connection for Scheuermann's 
disease.

4.  Entitlement to a higher initial (compensable) evaluation 
for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from March 1978 to 
May 1998.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August and November 2003 and March 
2006 rating decisions of the Department of Veterans Affairs 
(VA) Jackson, Mississippi Regional Office (RO).  In August 
2003, the RO denied service connection for PUD and 
Scheuermann's disease.  In November 2003, the RO granted 
veteran service connection for bilateral hearing loss and 
rated this disorder as noncompensably disabling, and in March 
2006, the RO denied service connection for multiple joint 
arthritis involving the shoulders, knees, elbows, and hands.  


FINDINGS OF FACT

1.  Bilateral shoulder, bilateral knee, bilateral elbow, and 
bilateral hand arthritis is not demonstrated nor shown to be 
the result of events in service.

2.  PUD is not demonstrated nor shown to be the result of 
events in service.

3.  Scheuermann's disease is not demonstrated nor shown to be 
the result of events in service.

4.  The veteran has findings on VA audiological evaluations 
of Level I hearing, bilaterally.


CONCLUSIONS OF LAW

1. Bilateral shoulder, bilateral knee, bilateral elbow, and 
bilateral hand arthritis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2006).

2.  PUD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).

3.  Scheuermann's disease was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2006).

4.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.85 and Part 4, 
Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in March and May 2003, April 
2004, March 2005, and January 2006 that discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the September 
2006 supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to these claims.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.





Merits of the Claims

A.  Service connection for multiple joint arthritis, PUD, and 
Scheuermann's disease

In his statements and testimony, the veteran essentially 
argues that he has stiffness and pain all over his body that 
is attributable to arthritis, which had its onset in service, 
as well as, PUD and Scheuermann's disease.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability. Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Additionally, where a veteran served 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and a chronic disease, such as arthritis or peptic 
ulcer disease, becomes manifest to a degree of 10 percent or 
more within one year from the date of termination of such 
service, such disease will be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  Also service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The service medical records are negative for any radiological 
findings of arthritis of the veteran's shoulders, knees, 
elbows, and/or hands.  The service medical records are also 
negative for evaluation or treatment referable to PUD.  The 
veteran was noted on an x-ray of the lumbosacral spine in 
December 1979 to have several Schmorl's involving the lower 
dorsal and upper lumbar vertebra.  He was diagnosed by a 
service physician as having Scheuermann's disease. A 
diagnostic impression of chronic inflammatory disease of the 
duodenal bulb was noted on an upper gastrointestinal series 
in July 1989.   In December 1997, the veteran presented to a 
service department treatment facility with complaints of 
stiffness in his knuckles, hips, and knees with no history of 
trauma.  Following a clinical evaluation and an x-ray of the 
veteran's hip, which was interpreted to reveal questionable 
early arthritis, probable arthritis was diagnosed.  

Post service there is no objective medical evidence of any 
arthritis involving the veteran's shoulders, knees, elbows, 
and/or hands.  Furthermore there is no evidence that the 
veteran currently has Scheuermann's disease or PUD.  When 
examined by VA in October 2003, the veteran was afforded an 
upper gastrointestinal series which revealed no ulcers.  An 
x-ray of the lumbar spine on this examination was interpreted 
to reveal osteophytes suggestive of some early degenerative 
disc disease but no evidence of Scheuermann's disease.  In an 
addendum to this examination, dated in December 2003, the 
veteran's VA examiner reported that he had again reviewed the 
veteran's claims file.  He stated that he believed, in 
essence, that the veteran was misdiagnosed by service 
physicians as having Scheuermann's disease.  On VA 
examination in May 2005, physical examination of the 
veteran's knees, shoulders, elbows, and hands showed no 
evidence of deformity, effusion, swelling, decreased range of 
motion, sensory or motor deficits.  X-rays of the shoulders, 
knees, elbows, and hands were negative for findings of 
significant degenerative changes.  The veteran was further 
evaluated by a VA rheumatologist in December 2005 for his 
complaints of bilateral joint pain and was found to have no 
current evidence of systemic collagen vascular disease 
including rheumatoid arthritis.  Most recently a VA small 
bowel series afforded the veteran in May 2006 was shown to be 
negative for any findings of ulcers.   

In sum, the clinical record is devoid of a finding of 
multiple joint arthritis involving the shoulders, knees, 
elbows, and hands as well as current findings of PUD and 
Scheuermann's disease.  In Brammer v. Derwinski, 3 Vet. App. 
223 (1992), the United States Court of Appeals for Veterans 
Claims noted that Congress specifically limited entitlement 
for service- connected disease or injury to cases where such 
incidents had resulted in a disability.  In the absence of 
proof of a present disability, there can be no valid claim. 

Here, there is no medical evidence of a diagnosis of multiple 
joint arthritis involving the shoulders, knees, elbows, and 
hands as well as current PUD and Scheuermann's disease let 
alone medical evidence relating these disabilities to an 
injury or disease in service.  In essence the evidence of a 
current disability involving arthritis of the shoulders, 
knees, elbows, and hands, PUD and/or Scheuermann's disease, 
as well as the evidence of a nexus between the veteran's 
claimed disabilities and his military service, is limited to 
the veteran's own statements.  This is not competent evidence 
of the claimed disabilities or of a nexus between the claimed 
disabilities and the veteran's active service since 
laypersons, such as the veteran, are not qualified to render 
a medical diagnosis or an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

In the absence of any identified disability of the shoulders, 
knees, elbows, and hands due to arthritis, current PUD, 
and/or Scheuermann's disease, service connection may not be 
granted.  Brammer.  Accordingly, the Board concludes that a 
preponderance of the evidence is against the claims, and 
service connection for arthritic disabilities of the 
shoulders, knees, elbows, and hands, PUD and Scheuermann's 
disease is not warranted.  In reaching this decision the 
Board has considered the provisions of 38 U.S.C.A. § 5107(b); 
however, as the preponderance of the evidence is against the 
veteran's claims for service connection, such statue is not 
for application in this instance. 

B.  Higher rating for bilateral hearing loss

In hearing testimony and statements on file the veteran 
argues that his service-connected bilateral hearing loss is 
more disabling than currently evaluated.

The VA rating schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by State-
licensed audiologists including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
pure tone threshold average which is the sum of the pure tone 
thresholds at 1,000, 2,000, 3,000, and 4,000 hertz divided by 
4.  38 C.F.R. § 4.85.  Table VI is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear, the 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  38 C.F.R. § 4.85.  

Table VIa is used when the examiner certifies the use of 
speech discrimination test is not appropriate because of 
issues such as language difficulties or inconsistent speech 
discrimination scores, or where indicated under the 
provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the pure tone thresholds in each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately. 38 C.F.R. § 
4.86(a).  Where the pure tone threshold is 30 decibels or 
less at 1,000 hertz and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  38 C.F.R. § 4.86(b).

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Here, an audiological evaluation conducted in August 2003 
shows that for the right ear pure tone thresholds were 30, 
40, 40, and 45 decibels at 1,000, 2,000, 3,000, and 4,000 
hertz, respectively, for a four frequency average of 39 
decibels.  The left ear pure tone thresholds were 40, 35, 35, 
and 35 decibels for an average of 36 decibels.  Speech 
discrimination was 94 percent correct in the right ear and 98 
percent correct in the left ear.  These findings correspond 
to level I hearing in the right ear and level I hearing in 
the left ear.

On an audiological examination afforded the veteran in June 
2004, the veteran had pure tone thresholds in the right ear 
at frequencies of 1,000, 2,000, 3,000, and 4,000 hertz of 55, 
50, 55, and 50 decibels, for a four frequency average of 53 
decibels.  The left ear pure tone thresholds at corresponding 
frequencies were 45, 45, 40, and 35 decibels for an average 
of 41 decibels.  Speech discrimination was 92 percent correct 
in the right ear and 92 percent correct in the left ear.  
These findings correspond to level I hearing in the right ear 
and level I hearing in the left ear.

The data obtained as a result of testing, when applied to the 
Hearing Impairment Tables noted above, clearly shows that at 
no time during this appeal has the hearing loss in either ear 
registered above Level I.

The Board finds that Level I hearing in both ears warrants a 
noncompensable rating under Diagnostic Code 6100.  See 38 
C.F.R. § 4.85, Table VII.  To be assigned a compensable 
schedular rating the average puretune threshold and speech 
recognition scores would have to reflect significantly 
greater hearing loss than is evident in this case.  Here we 
note that more than the noncompensable rating is not 
warranted at any time during the appeal period.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The objective evidence simply has not shown that the 
veteran's service-connected bilateral hearing loss has 
increased to a compensable level.  The veteran's contention 
that his hearing loss is more disabling than currently 
evaluated is insufficient to establish entitlement to an 
increased evaluation for the disability as disability ratings 
for hearing impairment are derived as noted above by a 
mechanical application of the rating schedule.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  Here, the mechanical 
application clearly establishes that a rating greater than 0 
percent is not warranted for bilateral hearing loss.  The 
Board finds that the preponderance of the evidence is against 
the claim for an increased rating and the claim is denied.

Finally, the Board notes that there is also no indication 
that the condition has necessitated frequent periods of 
hospitalization or that the disability has otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of evidence of these factors, the 
Board concludes that the criteria for submission for 
assignment of extraschedular ratings pursuant to 38 C.F.R. 
§ 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for arthritis involving the shoulders, 
knees, elbows, and hands is denied.

Service connection for peptic ulcer disease (PUD) is denied.

Service connection for Scheuermann's disease is denied.

A higher initial (compensable) evaluation for bilateral 
hearing loss is denied. 



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


